Name: Council Decision (EU) 2016/1883 of 18 October 2016 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the United States' request for a WTO waiver to permit the US to provide preferential treatment to eligible products originating in Nepal
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  world organisations;  tariff policy;  America;  trade
 Date Published: 2016-10-25

 25.10.2016 EN Official Journal of the European Union L 289/20 COUNCIL DECISION (EU) 2016/1883 of 18 October 2016 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the United States' request for a WTO waiver to permit the US to provide preferential treatment to eligible products originating in Nepal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Paragraphs 3 and 4 of Article IX of the Marrakesh Agreement establishing the World Trade Organization (WTO Agreement) set out the procedures for waiving an obligation imposed on a Member by the WTO Agreement or any of the Multilateral Trade Agreements. (2) Pursuant to paragraph 3 of Article IX of the WTO Agreement, the United States submitted a request to waive until 31 December 2025 its obligations under paragraph 1 of Article I and paragraphs 1 and 2 of Article XIII of the General Agreement on Tariffs and Trade 1994 to the extent necessary to permit the United States to provide preferential treatment to eligible products originating in Nepal imported into the customs territory of the United States. (3) The granting of the United States request for a WTO waiver would not affect negatively either the economy of the Union or the trade relations with the beneficiary of the waiver. (4) It is appropriate, therefore, to establish the position to be taken on behalf of the Union within the WTO General Council to support the waiver request by the United States, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the General Council of the World Trade Organization shall be to support the United States' request to waive its obligations under paragraph 1 of Article I and paragraphs 1 and 2 of Article XIII of the General Agreement on Tariffs and Trade 1994 until 31 December 2025 in accordance with the terms of the United States' waiver request. This position shall be expressed by the Commission. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 18 October 2016. For the Council The President M. LAJÃ Ã K